Exhibit 10.2

DIRECTORS’ DEFERRED COMPENSATION PLAN

March 15, 1995

As Amended December 7, 1995

As Amended April 24, 1996

As Amended February 27, 1997

As Amended December 3, 1998

As Amended February 24, 1999

As Amended October 24, 2002

As Amended October 24, 2003

As Amended January 1, 2005

As Amended October 27, 2006

ARTICLE I

PURPOSE

The purpose of this Plan is to give each non-employee Director of Lockheed
Martin Corporation the opportunity to be compensated for his or her service as a
Director on a deferred basis. The Plan is also intended to establish a method of
paying Director's compensation which will aid the Corporation in attracting and
retaining as members of the Board persons whose abilities, experience and
judgment can contribute to the success of the Corporation. In addition, by
providing Directors with the option of accruing earnings based on the
performance of Lockheed Martin Common Stock, the Plan is intended to more
closely align the economic interests of Directors with the interests of
stockholders generally.

The Plan is amended and restated, effective January 1, 2005, in order to comply
with the requirements of Internal Revenue Code section 409A. This amendment and
restatement of the Plan shall apply only to the portion of a Participant’s
Account Balance that is earned or becomes vested on or after January 1, 2005
(and any earnings attributable to that portion). The portion of a Participant’s
Account Balance that was earned and vested prior to January 1, 2005 (and any
earnings attributable to that portion) shall be governed by the terms of the
Plan in effect on December 31, 2004, which is attached hereto as Appendix A.

ARTICLE II

DEFINITIONS

Whenever the following terms are used in this Plan, they shall have the meaning
specified below, unless the context clearly indicates to the contrary:

Account means the bookkeeping account maintained by the Corporation on behalf of
a participating Director which is credited with the Director's Deferred
Compensation, including investment earnings credited under Section 4.2.



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

Beneficiary shall have the meaning specified in Section 7.2(b).

Board of Directors or Board means the Board of Directors of the Corporation.

Committee means the Committee appointed to administer this Plan, as provided in
Section 6.1 hereof.

Corporation means Lockheed Martin Corporation, a Maryland corporation and its
successors.

Deferred Compensation means Director's Fees deferred pursuant to this Plan and
investment earnings credited thereto under Section 4.2.

Director means a member of the Board of Directors of the Corporation who is
eligible to receive compensation in the form of Director's Fees and who is not
an officer or employee of the Corporation or any of its subsidiaries.

Director’s Fees means the cash fees payable to a Director for services as a
Director and for services on any Committee of the Board, including the amount of
any retainer paid to a non-employee for services as Chairman of the Board.

Effective Date means the effective date referred to in Section 7.8.

Election Form means the form by which a Director elects to participate in this
Plan.

Plan means the Lockheed Martin Corporation Directors Deferred Compensation Plan.

ARTICLE III

PARTICIPATION

3.1 Timing of Deferral Elections. In order to defer Director's fees earned in
any calendar year, a Director must make a deferral election by executing and
filing an Election Form by December 31 of the year prior to the year in which
the fees will be earned. In the case of a new Director, an election to defer
Director’s fees must be filed within 30 days after the commencement of the
Director's term of office and shall apply only to fees for services after the
date of such election. The deferral election shall specify the manner in which
earnings (or losses) on the deferred amount shall accrue in accordance with
Section 4.2 below. To the extent that a Director elects that any portion of a
deferred amount shall accrue earnings based on the Lockheed Martin Common



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

Stock Investment Option, such an election shall be given effect only if (i) the
election is irrevocably made at least six (6) months prior to the effective date
of the allocation or (ii) the crediting of the deferred amount to the Lockheed
Martin Common Stock Investment Option has been approved by the Board of
Directors (or a committee thereof that is comprised of persons specified in
Section 6.1). To the extent that a Director makes an election to have Deferred
Compensation credited to the Lockheed Martin Common Stock Investment Option
which is not in compliance with (i) or (ii) above, the amount elected to be
deferred into the Lockheed Martin Common Stock Investment Option shall initially
be allocated to the Interest Option until such time as the allocation to the
Lockheed Martin Common Stock Investment Option would be in compliance with
(i) or (ii) above, at which time the deferred amount shall automatically be
reallocated.

3.2 Terms of Deferral Elections. A Director's deferral election for a calendar
year shall specify the percentage (which may equal 100%) of the Director's Fees
to be earned by the Director for that year which are to be deferred under this
Plan and with respect to fees deferred pursuant to that election the interest
crediting method selected by the Director in accordance with Article IV and the
manner of distribution in accordance with Section 5.1(a). A Director's deferral
election shall be irrevocable during any calendar year in which it is in effect.
A Director’s election shall remain in effect and shall be deemed to have been
made for a subsequent calendar year unless the Director files a revised election
form by December 31 of the year preceding the year in which the applicable
Director’s Fees will be earned. If a Director files a change of election in
accordance with Section 5.1(c), the manner of distribution elected under that
Section will apply only to the Deferred Compensation for the calendar years
listed on the Election Form.

ARTICLE IV

CREDITING OF ACCOUNTS

4.1 Crediting of Director's Fees. Director's Fees that a Director has elected to
defer shall be credited to the Director's Account as of the first day of the
month in which the Director's Fees would have been payable to the Director if no
deferral election had been made under this Plan. The elected deferral percentage
shall apply to all Director's Fees earned by the Director during a calendar
year.

4.2 Crediting of Investment Earnings. Subject to the provisions of Section 3.1
above, as of the last day of each month, a Director's Account shall be credited
to reflect investment earnings (or loss) for the month, based on the Director's
investment selections under this Section 4.2. A Director may elect to have his
or her Account credited with investment earnings (or losses) for each month as
if the Director's Account balance had been invested in the following:

(a) Interest Option. Interest at a rate equal to one twelfth (1/12) of the
annual prime rate as set by Citibank, N.A., New York, New York, on the last day
of the preceding month.



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

(b) S&P 500 Option. A return (or loss) equal to that of the published index for
the Standard & Poor’s 500 (with dividends) for the month will accrue.

(c) Lockheed Martin Common Stock Investment Option. Earnings (or losses) shall
be credited as if such amount had been invested in Lockheed Martin Common Stock
at the published closing price of the Corporation’s Common Stock on the New York
Stock Exchange on the last trading day preceding the day as to which such amount
is deferred (or reallocated) into the Lockheed Martin Common Stock Investment
Option; this portion of a Director’s Account shall reflect any subsequent
appreciation or depreciation in the market value of Lockheed Martin Common Stock
based on the published closing price of the stock on the New York Stock Exchange
on the last trading day of each month and shall reflect dividends on the stock
as if such dividends were reinvested in shares of Lockheed Martin Common Stock.

(d) A combination of (a), (b) and (c).

A Director’s initial investment selections must be made by the date that the
Director's initial deferral election takes effect. A Director may change his or
her investment selections for all amounts credited to the Plan or separately
with respect to amounts to be deferred in furture periods to the Director’s
Account and amounts deferred in prior periods to the Director’s Account,
provided that any such change to the investment of amounts deferred in prior
periods to the Director’s Account that would result in an increase or decrease
in the portion of the Director’s Account allocated to the Lockheed Martin Common
Stock Investment Option shall only be effective if it is made pursuant to an
irrevocable written election made at least six months following the date of the
Director’s most recent “opposite way” election with respect to either the Plan
or any other plan maintained by Lockheed Martin that provides for Discretionary
Transactions (as defined in Rule 16b-3). Subject to the foregoing, a change of
investment selections must be made by filing a revised Election Form in advance
of the month in which the change is to take effect.

4.3 Account Balance as Measure of Deferred Compensation. The Deferred
Compensation payable to a Director (or the Director's Beneficiary) shall be
measured by, and shall in no event exceed, the sum of the amounts credited to
the Director’s Account.



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

ARTICLE V

PAYMENT OF DEFERRED COMPENSATION

5.1 Manner of Distribution.

(a) Rules for Initial Elections and subsequent changes in Elections.

(i) Election for Commencement of Payment. At the time a Director completes an
Election Form or files a change of election form, he or she shall elect from
among the following options governing the date on which the payment of benefits
shall commence:

 

  (A) Payment to begin on or about the January 15th or July 15th next following
the date of the termination of a Director’s status as a Director for any reason.

 

  (B) Payment to begin on or about January 15th of the year next following the
year in which the Director’s status as a Director termination for any reason.

 

  (C) Payment to begin on or about the January 15th next following the date on
which the Director has both terminated Director status for any reason and
attained the age designated by the Director in the Election Form.

(ii) Election for Form of Payment. At the time a Director completes an Election
Form or files a change of election form, he or she shall elect the form of
payment of his or her Deferred Compensation from among the following options:

(A) A lump sum.

(B) Annual payments for a period of years designated by the Director which shall
not exceed fifteen (15). The amount of each annual payment shall be determined
by dividing the Director's Account at the end of the month prior to such payment
by the number of years remaining in the elected installment period.

(b) Cash-out of Small Benefits. Notwithstanding the above, if the Account
Balance of a Director who is entitled to begin payment equals $10,000 or less,
the Director’s Account Balance shall be paid in a single lump sum payment as
soon as administratively practicable in full discharge of all liabilities with
respect to such benefits. In no event shall a distribution in accordance with
the previous sentence be made after March 15th of the calendar year following
the year in which the termination of the Director’s status as a Director occurs.



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

(c) Subsequent Change of Elections. A Director may change any election as to the
manner of distribution and file a new election choosing a lump sum or
installment payments with respect to the payment of the Director’s entire
Account, or with respect to fees deferred for specific calendar years, by
executing an election (on a form prescribed by the Company) within the time
periods described in this Section 5.1(c). Any election under this Section 5.1(c)
shall specify a time on which commencement of distribution will begin and the
number of installments to be paid if any, under the options specified in
Section 5.1(c). An election must be made prior to the Director’s termination of
service as a director. To constitute a valid election by a Director making a
prospective change to a previous election, (i) the prospective election must be
executed and delivered to the Company at least twelve (12) months before the
date the first payment would be due under the Director’s previous election, and
(ii) the first payment must be delayed by at least sixty (60) months from the
date the first payment would be due under the Director’s previous election. In
the event an election fails to satisfy the terms of this Section 5.1(c), such
election shall be void and payment shall commence under the Director’s previous
valid election or, if none exists, shall be paid in a lump sum.

5.2 Commencement of Payments. Subject to the provisions of Section 5.5 and
except as provided in Sections 5.1(b) and 5.4, the payment of Deferred
Compensation to a Director shall be made following a Director’s termination as a
Director in accordance with his or her deferral elections regardless of, whether
the Director’s termination is due to resignation, retirement, disability, death,
or otherwise. Installment payments shall continue to be made in January of each
succeeding year until all installments have been paid.

5.3 Death Benefits. Subject to the provisions of Section 5.5, in the event that
a Director dies before payment of the Director's Deferred Compensation has
commenced or been completed, the balance of the Director's Account shall be
distributed to the Director's Beneficiary commencing in the January following
the date of the Director's death in accordance with the manner of distribution
(lump sum or annual installments as well as timing of commencement of
distributions) elected by the Director for payments during the Director's
lifetime.

5.4 Emergency Withdrawals. In the event of an unforeseen financial emergency
prior to the commencement of distributions or after the commencement of
installment payments, the Committee may approve a distribution to a Director (or
Beneficiary after the death of a Director) of the part of the Director’s Account
Balance an amount which does not exceed the amount necessary to satisfy such
emergency plus the amount necessary to pay taxes reasonably anticipated as a
result of the distribution. This emergency distribution amount must take into
consideration any amounts by which the hardship is or may be relieved through
reimbursement or compensation by insurance or by liquidation of the Director’s
(or Beneficiary’s after the



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

death of the Director) assets to the extent such liquidation would not cause a
severe financial hardship. An emergency withdrawal will be approved only in a
circumstance of severe financial hardship to the Director (or Beneficiary, as
applicable) resulting from a sudden and unexpected illness or accident of the
Director (or Beneficiary, as applicable) or of a dependant of the Director (or
Beneficiary, as applicable), loss of property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Director (or Beneficiary, as applicable). The
investment earnings shall be determined as if the withdrawal had been debited
from the Director’s Account in the first day of the month in which the
withdrawal occurs.

5.5 Corporation's Right to Withhold. There shall be deducted from all payments
under this Plan the amount of taxes, if any, required to be withheld under
applicable federal or state tax laws. The Directors and their Beneficiaries will
be liable for payment of any and all income or other taxes imposed on Deferred
Compensation payable under this Plan.

5.6 Section 16 Limitations on Distributions. Notwithstanding anything contained
herein to the contrary, no distribution of any portion of a Director’s Account
credited to the Lockheed Martin Common Stock Investment Option shall be made
unless (i) the Board of Directors or Committee has approved the distribution or
(ii) at least six months have passed from the date the Director’s service on the
Board has terminated.

ARTICLE VI

ADMINISTRATION, AMENDMENT AND TERMINATION

6.1 Administration by Committee. This Plan shall be administered by a Committee
consisting of exclusively “non-employee directors” as that term is defined in
Rule 16b-3 (“Rule 16b-3”) promulgated by the Securities and Exchange Commission
under Section 16 of the Securities Exchange Act of 1934 (the “Exchange Act”).
The Committee shall act by vote of a majority or by unanimous written consent of
its members. The Committee's resolution of any question regarding the
interpretation of this Plan shall be subject to review by the Board, and the
Board's determination shall be final and binding on all parties. Notwithstanding
anything contained in the Plan or in any document issued under the Plan, it is
intended that the Plan will at all times comply with the requirements of
Internal Revenue Code section 409A and any regulations or other guidance issued
thereunder, and that the provisions of the Plan will be interpreted to meet such
requirements. If any provision of the Plan or any Deferral Agreement is
determined not to conform to such requirements, the Plan and/or the Deferral
Agreement, as applicable, shall be interpreted to omit such offending provision.



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

6.2 Amendment and Termination. This Plan may be amended, modified, or terminated
by the Board at any time, except that no such action shall (without the consent
of affected Directors or, if appropriate, their Beneficiaries or personal
representatives) adversely affect the rights of Directors or Beneficiaries with
respect to compensation earned and deferred under this Plan prior to the date of
such amendment, modification, or termination, or result in the application of
penalties under Code section 409A.

ARTICLE VII

MISCELLANEOUS

7.1 Limitation on Directors’ Rights. Participation in this Plan shall not give
any Director the right to continue to serve as a member of the Board or any
rights or interests other than as herein provided. No Director shall have any
right to any payment or benefit hereunder except to the extent provided in this
Plan. This Plan shall create only a contractual obligation on the part of the
Corporation as to such amounts and shall not be construed as creating a trust.
The Plan, in and of itself, has no assets. Directors shall have only the rights
of general unsecured creditors of the Corporation with respect to amounts
credited to or payable from their Accounts.

7.2 Beneficiaries.

(a) Beneficiary Designation. Subject to applicable laws (including any
applicable community property and probate laws), each Director may designate in
writing the Beneficiary that the Director chooses to receive any payments that
become payable after the Director's death, as provided in Section 5.3. A
Director's Beneficiary designation shall be made on forms provided and in
accordance with procedures established by the Corporation and may be changed by
the Director at any time before the Director's death.

(b) Definition of Beneficiary. A Director’s “Beneficiary” or “Beneficiaries”
shall be the person or persons, including a trust or trusts, validly designated
by the Director or, in the absence of a valid designation, entitled by will or
the laws of descent and distribution to receive the amounts otherwise payable to
the Director under this Plan in the event of the Director's death.

7.3 Rights Not Assignable; Obligations Binding Upon Successors. A Director’s
rights under this Plan shall not be assignable or transferable and any purported
transfer, assignment, pledge or other encumbrance or attachment of any payments
or benefits under this Plan, or any interest thereon, other than pursuant to
Section 6.2, shall not be permitted or recognized. Obligations of the
Corporation under this Plan shall be binding upon successors of the Corporation.



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

7.4 Governing Law; Severability. The validity of this Plan or any of its
provisions shall be construed, administered, and governed in all respects under
and by the laws of the State of Maryland. If any provisions of this instrument
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

7.5 Annual Statements. The Corporation shall prepare and send a statement to the
Director (or to the Director's Beneficiary after the Director's death) showing
the balance credited to the Director's Account as of December 31 of each year
for which an Account is maintained with respect to the Director.

7.6 Headings Not Part of Plan. Headings and subheadings in this Plan are
inserted for reference only and are not to be considered in the construction of
this Plan.

7.7 Consent to Plan Terms. By electing to participate in this Plan, a Director
shall be deemed conclusively to have accepted and consented to all of the terms
of this Plan and to all actions and decisions of the Corporation, Board, or
Committee with regard to the Plan. Such terms and consent shall also apply to
and be binding upon each Director's Beneficiary or Beneficiaries, personal
representatives, and other successors in interest.

7.8 Effective Date. This Plan shall become effective on March 15, 1995.

7.9 Plan Construction. It is the intent of the Corporation that this Plan
satisfy and be interpreted in a manner that satisfies the applicable
requirements of Rule 16b-3 so that Directors will be entitled to the benefits of
Rule 16b-3 or other exemptive rules under Section 16 of the Exchange Act and
will not be subjected to avoidable liability thereunder. Any contrary
interpretation shall be avoided.

This Plan has been amended and restated pursuant to resolution of the Board of
Directors on October 27, 2006 effective as October 27, 2006.

 

LOCKHEED MARTIN CORPORATION

/s/ Lillian M. Trippett

 

By:

 

Lillian M. Trippett

  Vice President, Secretary and Associate General Counsel

October 27, 2006

Date



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

APPENDIX A

Directors Deferred Compensation Plan

This Appendix A to the Directors Equity Plan shall govern the portion of a
Director’s Accounts that was earned and vested prior to January 1, 2005 (and any
earnings attributable to that portion). This Appendix A shall not apply to the
portion of a Director’s Accounts that is earned or becomes vested on or after
January 1, 2005 (and any earnings attributable to that portion).

ARTICLE I

PURPOSE

The purpose of this Plan is to give each non-employee Director of Lockheed
Martin Corporation the opportunity to be compensated for his or her service as a
Director on a deferred basis. The Plan is also intended to establish a method of
paying Director's compensation which will aid the Corporation in attracting and
retaining as members of the Board persons whose abilities, experience and
judgment can contribute to the success of the Corporation. In addition, by
providing Directors with the option of accruing earnings based on the
performance of Lockheed Martin Common Stock, the Plan is intended to more
closely align the economic interests of Directors with the interests of
stockholders generally.

ARTICLE II

DEFINITIONS

Whenever the following terms are used in this Plan, they shall have the meaning
specified below, unless the context clearly indicates to the contrary:

Account means the bookkeeping account maintained by the Corporation on behalf of
a participating Director which is credited with the Director's Deferred
Compensation, including investment earnings credited under Section 4.2.

Beneficiary shall have the meaning specified in Section 8.2(b).

Board of Directors or Board means the Board of Directors of the Corporation.

Committee means the Committee appointed to administer this Plan, as provided in
Section 7.1 hereof.

 

      Page 12



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

Corporation means Lockheed Martin Corporation, a Maryland corporation and its
successors.

Deferred Compensation means Director's Fees deferred pursuant to this Plan and
investment earnings credited thereto under Section 4.2. Deferred Compensation
also includes the Lump Sum Retirement Benefit deferred pursuant to this Plan and
investment earnings credited thereto under Section 4.2.

Election Form means the form by which a Director elects to participate in this
Plan.

Director means, except as provided in Section 5.5, a member of the Board of
Directors of the Corporation who is eligible to receive compensation in the form
of Director's Fees and who is not an officer or employee of the Corporation or
any of its subsidiaries.

Director’s Fees means the cash fees payable to a Director for services as a
Director and for services on any Committee of the Board, including the amount of
any retainer paid to a non-employee for services as Chairman of the Board.

Effective Date means the effective date referred to in Section 8.8.

Lump Sum Death Benefit means the actuarial value of the $100,000 death benefit
provided to Directors prior to May 1, 1999.

Lump Sum Retirement Benefit means the value of the benefit earned under the
Lockheed Martin Corporation Directors Retirement Plan as determined upon
termination of that plan effective May 1, 1999.

Plan means the Lockheed Martin Corporation Directors Deferred Compensation Plan.

ARTICLE III

PARTICIPATION

3.1 Timing of Deferral Elections. In order to defer Director's fees earned in
any calendar year, a Director must make a deferral election by executing and
filing an Election Form before the commencement of that calendar year. In the
case of a new Director, an election to defer Director’s fees must be filed
within 30 days after the commencement of the Director's term of office and shall
apply only to fees for services after the date of such election. The deferral
election shall specify the manner in which earnings (or losses) on the deferred
amount shall accrue in accordance with Section

 

      Page 13



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

4.2 below. To the extent that a Director elects that any portion of a deferred
amount shall accrue earnings based on the Lockheed Martin Common Stock
Investment Option, such an election shall be given effect only if (i) the
election is irrevocably made at least six (6) months prior to the effective date
of the allocation or (ii) the crediting of the deferred amount to the Lockheed
Martin Common Stock Investment Option has been approved by the Board of
Directors (or a committee thereof that is comprised of persons specified in
Section 7.1). To the extent that a Director makes an election to have Deferred
Compensation credited to the Lockheed Martin Common Stock Investment Option
which is not in compliance with (i) or (ii) above, the amount elected to be
deferred into the Lockheed Martin Common Stock Investment Option shall initially
be allocated to the Interest Option until such time as the allocation to the
Lockheed Martin Common Stock Investment Option would be in compliance with
(i) or (ii) above, at which time the deferred amount shall automatically be
reallocated.

3.2 Terms of Deferral Elections. A Director's deferral election for a calendar
year shall specify the percentage (which may equal 100%) of the Director's Fees
to be earned by the Director for that year which are to be deferred under this
Plan and with respect to fees deferred pursuant to that election the interest
crediting method selected by the Director in accordance with Article IV and the
manner of distribution in accordance with Section 5.1(b). A Director's deferral
election shall remain in effect for each subsequent calendar year, unless the
Director duly files a revised Election Form or written revocation of the
election before the beginning of the subsequent calendar year. A Director's
deferral election shall be irrevocable during any calendar year in which it is
in effect. If a Director files a change of election in accordance with
Section 5.1(d), the manner of distribution elected under that Section will
remain in effect for deferrals in any subsequent year unless the Director duly
files a revised Election Form.

ARTICLE IV

CREDITING OF ACCOUNTS

4.1 Crediting of Director’s Fees. Director's Fees that a Director has elected to
defer shall be credited to the Director's Account as of the first day of the
month in which the Director's Fees would have been payable to the Director if no
deferral election had been made under this Plan. The elected deferral percentage
shall apply to all Director's Fees earned by the Director during a calendar
year.

4.2 Crediting of Investment Earnings. Subject to the provisions of Section 3.1
above, as of the last day of each month, a Director's Account shall be credited
to reflect investment earnings (or loss) for the month, based on the Director's
investment selections under this Section 4.2. A Director may elect to have his
or her Account credited with investment earnings (or losses) for each month as
if the Director's Account balance had been invested in the following:

(a) Interest Option. Interest at a rate equal to one twelfth (1/12) of the
annual prime rate as set by Citibank, N.A., New York, New York, on the last day
of the preceding month.,

 

      Page 14



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

(b) S&P 500 Option. A return (or loss) equal to that of the published index for
the Standard & Poors 500 (with dividends) for the month will accrue.

(c) Lockheed Martin Common Stock Investment Option. Earnings (or losses) shall
be credited as if such amount had been invested in Lockheed Martin Common Stock
at the published closing price of the Corporation’s Common Stock on the New York
Stock Exchange on the last trading day preceding the day as to which such amount
is deferred (or reallocated) into the Lockheed Martin Common Stock Investment
Option; this portion of a Director’s Account shall reflect any subsequent
appreciation or depreciation in the market value of Lockheed Martin Common Stock
based on the published closing price of the stock on the New York Stock Exchange
on the last trading day of each month and shall reflect dividends on the stock
as if such dividends were reinvested in shares of Lockheed Martin Common Stock.

(d) A combination of (a), (b) and (c). A Director's initial investment
selections must be made by the date that the Director's initial deferral
election takes effect. A Director may change his or her investment selections
with respect to all amounts credited to the Director's Account, including
amounts deferred in prior periods, provided that any such change that would
result in an increase or decrease in the portion of the Director’s Account
allocated to the Lockheed Martin Common Stock Investment Option shall only be
effective if it is made pursuant to an irrevocable written election made at
least six months following the date of the Director’s most recent “opposite way”
election with respect to either the Plan or any other plan maintained by
Lockheed Martin that provides for Discretionary Transactions (as defined in Rule
16b-3). Subject to the foregoing, a change of investment selections must be made
by filing a revised Election Form in advance of the month in which the change is
to take effect.

4.3 Account Balance as Measure of Deferred Compensation. The Deferred
Compensation payable to a Director (or the Director's Beneficiary) shall be
measured by, and shall in no event exceed, the sum of the amounts credited to
the Director’s Account.

 

      Page 15



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

ARTICLE V

PAYMENT OF DEFERRED COMPENSATION

5.1 Manner of Distribution.

(a) Amounts deferred prior to October 24, 2003. Subject to the provisions of
Section 5.6 and 5.1(d), with respect to any fees deferred prior to October 24,
2003 a Director's Deferred Compensation shall be paid as a lump sum cash payment
equal to the balance credited to the Director's Account on or about January 15th
of the calendar year that next follows the date of the termination of the
Director's status as a Director., Notwithstanding the foregoing, with respect to
any fees deferred prior to October 24, 2003, a Director may elect to have the
Director's Deferred Compensation distributed in annual installments commencing
on or about January 15th of the calendar year that next follows the date of the
termination of the Director’s status as a Director and continuing over a maximum
period of ten (10) years. The amount of each annual installment shall be
determined by dividing the Director's Account balance (or the portion of the
Account balance to which the installment election applies) on the December 31
preceding the payment date by the number of years remaining in the elected
installment period.

(b) Rules for Deferrals made (or changes in elections filed) on or after
October 24, 2003.

(i) Election for Commencement of Payment. At the time a Director completes an
Election Form or files a change of election form, he or she shall elect from
among the following options governing the date on which the payment of benefits
shall commence:

 

  (A) Payment to begin on or about the January 15th or July 15th next following
the date of the termination of a Director’s status as a Director for any reason.

 

  (B) Payment to begin on or about January 15th of the year next following the
year in which the Director’s status as a Director termination for any reason.

 

  (C) Payment to begin on or about the January 15th next following the date on
which the Director has both terminated Director status for any reason and
attained the age designated by the Director in the Election Form.

 

      Page 16



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

(ii) Election for Form of Payment. At the time a Director completes an Election
Form or files a change of election form, he or she shall elect the form of
payment of his or her Deferred Compensation from among the following options:

(A) A lump sum.

(B) Annual payments for a period of years designated by the Director which shall
not exceed fifteen (15). The amount of each annual payment shall be determined
by dividing the Director's Account at the end of the month prior to such payment
by the number of years remaining in the elected installment period. The
installment period may be shortened, in the sole discretion of the Committee ,
if the Committee at any time determines that the amount of the annual payments
that would be made to the Director during the designated installment period
would be too small to justify the maintenance of the Director’s Account and the
processing of payments.

(c) Deferral For Directors Fees Earned in 1996. A Director may elect to have the
Director's Deferred Compensation earned during the 1996 calendar year credited
and paid as a lump sum under (a) or annual installments under (b) except that
payment (or installments, as the case may be) will be made (or commence) on
January 1, 1998, or as soon as practicable thereafter regardless of whether the
Director has terminated service as a Director.

(d) Timing and Change of Elections. A Director may change any election as to the
manner of distribution and file a new election choosing a lump sum or
installment payments with respect to the payment of the Director’s entire
Account, or with respect to fees deferred for specific years or with respect to
the specific benefits available under Article VI, by executing an election (on a
form prescribed by the Company) within the time periods described in this
Section 5.1(d). Any election under this Section 5.1(d) shall specify a time on
which commencement of distribution will begin and the number of installments to
be paid if any, under the options specified in Section 5.1(b). An election must
be made prior to the Director’s termination of service as a director. No
election will be considered valid to the extent the election would (i) result in
a payment being made within six months of the date of the election or
(ii) result in a payment in the same calendar year as the election; in the event
an election fails to satisfy the provisions set forth in this sentence, the
first payment under the election will be delayed until the first January 15 or
July 15 that is both (i) at least six months after the date of the election and
(ii) in a calendar year after the date of the election. In

 

      Page 17



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

addition, to constitute a valid election, an election made under this
Section 5.1(d) must be made (i) at least six months before the date the first
payment would be due under the Director’s previous election and (ii) in a
different calendar year than the date the first payment would be due under the
Director’s previous election.

In the event an election fails to satisfy the terms of this Section 5.1(d), such
election shall be void and payment shall commence under the Director’s previous
valid election or, if none exists, shall be paid in a lump sum.

5.2 Commencement of Payments. Subject to the provisions of Section 5.6 and
except as provided in Sections 5.1(a)and(c) and 5.4, the payment of Deferred
Compensation to a Director shall be made following a Director’s termination as a
Director in accordance with his or her deferral elections regardless of ,
whether the Director’s termination is due to resignation, retirement,
disability, death, or otherwise. Installment payments shall continue to be made
in January of each succeeding year until all installments have been paid.

5.3 Death Benefits. Subject to the provisions of Section 5.6, in the event that
a Director dies before payment of the Director's Deferred Compensation has
commenced or been completed, the balance of the Director's Account shall be
distributed to the Director's Beneficiary commencing in the January following
the date of the Director's death in accordance with the manner of distribution
(lump sum or annual installments as well as timing of commencement of
distributions) elected by the Director for payments during the Director's
lifetime. However, upon good cause shown by a Beneficiary or personal
representative of the Director, the Committee, in its sole discretion, may
reject a Director's installment election and instead cause the Director's death
benefits to be paid in a lump sum.

5.4 Emergency Withdrawals. In the event of an unforeseeable emergency prior to
the commencement of distributions or after the commencement of installment
payments, the Committee may approve a distribution to a Director (or Beneficiary
after the death of a Director) of the part of the Director's Account balance
that is reasonably needed to satisfy the emergency need. An Emergency withdrawal
will be approved only in a circumstance of severe financial hardship to the
Director (or Beneficiary after the death of the Director) resulting from a
sudden and unexpected illness or accident of the Director (or Beneficiary, as
applicable) or of a dependent of the Director (or Beneficiary, as applicable),
loss of property due to casualty, or other similar extraordinary or
unforeseeable circumstance arising from events beyond the control of the
Director (or Beneficiary, as applicable). The investment earnings credited to
the Director's Account shall be determined as if the withdrawal had been debited
from the Director's Account on the first day of the month in which the
withdrawal occurs.

 

      Page 18



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

5.5 Status of Certain Directors.

(a) For purposes of Section 5.2, a retired Director who continues to advise the
Board of Directors under an Advisory Services Agreement shall be treated as an
active Director for the period that he or she continues to serve under such
agreement, if the Director so elects on or before April 25, 1996. An election
under this Section 5.5 shall not otherwise alter the Director’s rights under
this plan. Once made, an election under this Section 5.5 shall be irrevocable.

(b) For the purposes of Article VI, a member of the Board of Directors who is
not eligible for Director’s Fees but who is eligible for a Lump Sum Retirement
Benefit shall be eligible to defer such compensation pursuant to this Plan.

5.6 Corporation's Right to Withhold. There shall be deducted from all payments
under this Plan the amount of taxes, if any, required to be withheld under
applicable federal or state tax laws. The Directors and their Beneficiaries will
be liable for payment of any and all income or other taxes imposed on Deferred
Compensation payable under this Plan.

5.7 Section 16 Limitations on Distributions. Notwithstanding anything contained
herein to the contrary, no distribution of any portion of a Director’s Account
credited to the Lockheed Martin Common Stock Investment Option shall be made
unless (i) the Board of Directors or Committee has approved the distribution or
(ii) at least six months have passed from the date the Director’s service on the
Board has terminated.

ARTICLE VI

SPECIAL RULES FOR LUMP SUM RETIREMENT BENEFIT

AND LUMP SUM DEATH BENEFIT

6.1 Deferral of Lump Sum Benefits. The Lump Sum Retirement Benefit and the Lump
Sum Death Benefit for each Director shall be credited to that Director’s Account
as of May 1, 1999. Subject to the provisions of Section 3.1 above, the
Director’s investment selections for deferred Director’s Fees shall be the
investment selection for a Director’s Lump Sum Retirement Benefit and Lump Sum
Death Benefit and as of the last day of each month, a Director’s Account shall
be credited to reflect investment earnings (or loss) for the month, based on the
Director’s investment selections under Section 4.2.

6.2 Payment of Lump Sum Benefits. The Lump Sum Retirement Benefit and the Lump
Sum Death Benefit shall be distributed as part of a Director’s Deferred

 

      Page 19



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

Compensation in accordance with Article V. Subject to Section 5.7, a Director
may also elect to receive the Lump Sum Death Benefit and the Lump Sum Retirement
Benefit in a single lump sum payable on or about May 1, 2000, so long as prior
to May 1, 1999, the Director makes an irrevocable written election to receive
the lump sum payment. Any lump sum payment made pursuant to this Section 6.2
shall include amounts credited as investment earnings with respect to the Lump
Sum Retirement Benefit for the period from May 1, 1999 until April 30, 2000.
Notwithstanding anything herein to the contrary, no portion of a Director’s Lump
Sum Retirement Benefit may be paid prior to May 1, 2000.

ARTICLE VII

ADMINISTRATION, AMENDMENT AND TERMINATION

7.1 Administration by Committee. This Plan shall be administered by a Committee
consisting of exclusively “non-employee directors” as that term is defined in
Rule 16b-3 (“Rule 16b-3”) promulgated by the Securities and Exchange Commission
under Section 16 of the Securities Exchange Act of 1934 (the “Exchange Act”).
The Committee shall act by vote of a majority or by unanimous written consent of
its members. The Committee's resolution of any question regarding the
interpretation of this Plan shall be subject to review by the Board, and the
Board's determination shall be final and binding on all parties.

7.2 Amendment and Termination. This Plan may be amended, modified, or terminated
by the Board at any time, except that no such action shall (without the consent
of affected Directors or, if appropriate, their Beneficiaries or personal
representatives) adversely affect the rights of Directors or Beneficiaries with
respect to compensation earned and deferred under this Plan prior to the date of
such amendment, modification, or termination.

ARTICLE VIII

MISCELLANEOUS

8.1 Limitation on Directors’ Rights. Participation in this Plan shall not give
any Director the right to continue to serve as a member of the Board or any
rights or interests other than as herein provided. No Director shall have any
right to any payment or benefit hereunder except to the extent provided in this
Plan. This Plan shall create only a contractual obligation on the part of the
Corporation as to such amounts and shall not be construed as creating a trust.
The Plan, in and of itself, has no assets. Directors shall have only the rights
of general unsecured creditors of the Corporation with respect to amounts
credited to or payable from their Accounts.

 

      Page 20



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

8.2 Beneficiaries.

(a) Beneficiary Designation. Subject to applicable laws (including any
applicable community property and probate laws), each Director may designate in
writing the Beneficiary that the Director chooses to receive any payments that
become payable after the Director's death, as provided in Section 5.3. A
Director's Beneficiary designation shall be made on forms provided and in
accordance with procedures established by the Corporation and may be changed by
the Director at any time before the Director's death.

(b) Definition of Beneficiary. A Director's "Beneficiary" or "Beneficiaries"
shall be the person or persons, including a trust or trusts, validly designated
by the Director or, in the absence of a valid designation, entitled by will or
the laws of descent and distribution to receive the amounts otherwise payable to
the Director under this Plan in the event of the Director's death.

8.3 Rights Not Assignable; Obligations Binding Upon Successors. A Director's
rights under this Plan shall not be assignable or transferable and any purported
transfer, assignment, pledge or other encumbrance or attachment of any payments
or benefits under this Plan, or any interest thereon, other than pursuant to
Section 7.2, shall not be permitted or recognized. Obligations of the
Corporation under this Plan shall be binding upon successors of the Corporation.

8.4 Governing Law; Severability. The validity of this Plan or any of its
provisions shall be construed, administered, and governed in all respects under
and by the laws of the State of Maryland. If any provisions of this instrument
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

8.5 Annual Statements. The Corporation shall prepare and send a statement to the
Director (or to the Director's Beneficiary after the Director's death) showing
the balance credited to the Director's Account as of December 31 of each year
for which an Account is maintained with respect to the Director.

8.6 Headings Not Part of Plan. Headings and subheadings in this Plan are
inserted for reference only and are not to be considered in the construction of
this Plan.

8.7 Consent to Plan Terms. By electing to participate in this Plan, a Director
shall be deemed conclusively to have accepted and consented to all of the terms
of this Plan and to all actions and decisions of the Corporation, Board, or
Committee with regard to the Plan. Such terms and consent shall also apply to
and be binding upon each Director's Beneficiary or Beneficiaries, personal
representatives, and other successors in interest.

 

      Page 21



--------------------------------------------------------------------------------

DIRECTORS’ DEFERRED COMPENSATION PLAN

8.8 Effective Date. This Plan shall become effective on March 15, 1995.

8.9 Plan Construction. It is the intent of the Corporation that this Plan
satisfy and be interpreted in a manner that satisfies the applicable
requirements of Rule 16b-3 so that Directors will be entitled to the benefits of
Rule 16b-3 or other exemptive rules under Section 16 of the Exchange Act and
will not be subjected to avoidable liability thereunder. Any contrary
interpretation shall be avoided.

 

      Page 22